752 So. 2d 133 (2000)
Richard James HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-2520.
District Court of Appeal of Florida, Second District.
March 8, 2000.
*134 PER CURIAM.
Richard James Hamilton appeals the denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court's order because Hamilton's motion fails to meet the pleading requirements of State v. Mancino, 714 So. 2d 429 (Fla.1998), and because the record attachments included by the trial court appear to refute the claim. Since Hamilton alleges that the attached jail records are factually inaccurate, this affirmance is without prejudice to Hamilton raising this claim in a motion filed pursuant to rule 3.850. See, e.g., Benitez v. State, 744 So. 2d 1131 (Fla. 2d DCA 1999) (affirming denial of a facially insufficient motion for additional jail credit without prejudice to raising the issue again either in a motion pursuant to rule 3.800 which meets the pleading requirements of Mancino or in a motion pursuant to rule 3.850 if a factual dispute exists).
PARKER, A.C.J., and FULMER and CASANUEVA, JJ., Concur.